Title: To George Washington from Timothy Pickering, 9 February 1782
From: Pickering, Timothy
To: Washington, George


                  
                     Sir,
                     Philadelphia Feby 9. 1782
                  
                  The estimates & information required by your Excellency’s letter of yesterday, I am preparing, and will lay before you in the afternoon, so far as they can be immediately furnished.  I have the honour to be with great respect your Excellency’s most obedient servant 
                  
                     Tim: Pickering
                     Q.M.G.
                  
               